United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1903
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Daniel Flores Reydondo

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: October 5, 2017
                             Filed: October 11, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Daniel Flores Reydondo directly appeals after he pled guilty to an immigration
offense and the district court1 sentenced him to a prison term at the high end of the

      1
       The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.
calculated guidelines range. His counsel has moved for leave to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is unreasonable.

      Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (discussing appellate review of sentencing decisions; if sentence is
within guidelines range, appellate court may, but is not required to, apply
presumption of reasonableness). In addition, having independently reviewed the
record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues for appeal. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                      ______________________________




                                        -2-